This is an appeal from the action of the Marion Superior Court Room 3, in refusing to set aside a judgment rendered upon default. The action was under our statute and was based upon alleged inadvertence and excusable neglect.
Upon the filing of the complaint, a summons was issued and, in due time, the cause came on for hearing before the court. The finding was against the appellant, and from the judgment rendered this appeal is prosecuted. The error assigned is the action of the court in overruling the motion for a new trial, the valid grounds assigned therein being that the decision of the court was not sustained by sufficient evidence, and that it was contrary to law. The merit of these assignments necessarily involves a consideration of the evidence. *Page 507 
The record herein discloses that the motion for a new trial was overruled June 22, 1927, and that ninety days were given within which to present and file bill of exceptions on the evidence. It also discloses that said bill of exceptions was presented to the trial judge, signed by him, and filed with the clerk as a bill of exceptions on September 31, 1927, the ninety-first day after the motion for the new trial was overruled. There was no extension of time given for the filing of said bill and the same is not, therefore, a part of the record in this case and cannot be considered. It follows that this judgment must be affirmed.
Affirmed.
Dausman, J., absent.